SECURED CONVERTIBLE NOTE PURCHASE AGREEMENT

This SECURED CONVERTIBLE NOTE PURCHASE AGREEMENT (as amended, supplemented and
otherwise modified from time to time, this “Agreement”) is made as of August 4,
2015, by and between Paltar Nation Limited Partnership, a Delaware limited
partnership (the “Partnership”), and each of the purchasers listed on the
signature pages to this Agreement (each, a “Purchaser” and together the
“Purchasers”).

RECITALS

WHEREAS, the Partnership desires to issue and sell, and each Purchaser desires
to purchase, a Secured Convertible Promissory Note (each a “Note”), in
substantially the form attached to this Agreement as Exhibit A, which Note shall
be convertible on the terms stated therein into limited partnership interests of
the Partnership (the “Interests”).

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.

Purchase and Sale of Notes.

(a)

Sale and Issuance of Notes.  Subject to the terms and conditions of this
Agreement, each Purchaser agrees to purchase, and the Partnership agrees to
sell, make and issue to each Purchaser, (1) at the Initial Closing (as defined
below), a Note in the principal amount set forth in the column titled “Initial
Commitment” opposite such Purchaser’s name on Schedule 1 attached hereto and (b)
at the option of the Partnership, at Subsequent Closings (as defined below),
Notes in up to the principal amount set forth in the column titled “Additional
Greenshoe Commitments” on Schedule 1 attached hereto.  The purchase price (the
“Purchase Price”) of each Note at each Closing (as defined below) shall be equal
to 100% of the principal amount of such Note.  The Partnership’s agreements with
each of the Purchasers are separate agreements, and the sales of the Notes to
each of the Purchasers are separate sales.  The Notes and the interests issuable
upon conversion thereof are collectively referred to herein as the “Securities.”

(b)

Initial Closing; Subsequent Closings.  The initial purchase and sale of the
Notes shall take place at the offices of Hogan Lovells US LLP, counsel to the
Partnership, at 10:00 a.m. MT, on August 4, 2015, or at such other time and
place as the Partnership and the Purchasers mutually agree upon, orally or in
writing (which time and place are designated as the “Initial Closing”).  At any
time on or before December 31, 2015, the Partnership may issue to any person
(the “Additional Purchasers”) acceptable to the Partnership additional
promissory notes in a form substantially similar to the outstanding Notes (the
“Additional Notes”), subject to differences in the date of issue.  Any
Additional Notes issued hereunder at a Closing after the Initial Closing (each,
a “Subsequent Closing”, and together with the Initial Closing, the “Closings”)
shall not cause the principal amount of Notes issued hereunder to exceed
$5,000,000.00.  All such issuances of Additional Notes made at any Subsequent
Closings shall be made on the terms and conditions set forth in this Agreement,
and (1) the representations and warranties of the Partnership set forth in
Section 3 hereof shall speak as of the date of such Closing, and (2) the
representations and warranties in Section 4 hereof of the Purchasers purchasing
Additional Notes shall speak as of the date of such Subsequent Closing.  The
Schedule of Purchasers may be amended by the Partnership without the consent of
the then-existing Purchasers to include any Purchasers of Additional Notes upon
the execution by any Additional Purchaser of a counterpart signature page
hereto.  Any Additional Notes sold pursuant to this Section 1(b) shall be deemed
to be “Notes” for all purposes under this Agreement and any Additional
Purchasers thereof shall be deemed to be “Purchasers” for all purposes under
this Agreement.   

(c)

Delivery.  At each Closing, (1) the Partnership shall deliver to each Purchaser
the Note to be purchased by such Purchaser against payment of the Purchase Price
by the applicable Purchaser therefor by check payable to the Partnership or by
wire transfer to a bank account and financial institution designated by the
Partnership, and (2) the Partnership and each Purchaser shall deliver to one
another counterpart signature pages to this Agreement, the applicable Note and
the Pledge Agreement (as defined below).

(d)

Use of Proceeds.  In accordance with the directions of Nation GP, LLC, a
Delaware limited liability company and the Partnership’s general partner, the
Partnership will use the proceeds from the sale of the Notes for work permit
exploration cost reimbursements, well site construction and roads, geological
and geophysical costs and working capital, legal and underwriting costs.

2.

Transaction Agreements.  Each Purchaser understands and agrees that the
conversion of the Notes into Interests may require such Purchaser’s execution of
certain agreements relating to the purchase and sale of such Interests as well
as any rights relating to such Interests.

3.

Representations and Warranties of the Partnership.  The Partnership hereby
represents and warrants to each Purchaser that as of the applicable Closing:

(a)

Organization, Good Standing and Qualification.  The Partnership is a limited
partnership duly organized, validly existing and in good standing under the laws
of the state of Delaware and has all requisite limited partnership power and
authority to carry on its business and own and operate its properties as now
conducted and as proposed to be conducted and to perform its obligations
pursuant to the Notes and this Agreement.  The Partnership is duly qualified to
transact business and is in good standing in each jurisdiction where the failure
to be so qualified would have or could reasonably be expected to have a material
adverse effect on the Partnership’s financial condition or business as now
conducted or as currently proposed to be conducted (a “Material Adverse
Effect”).  

(b)

Authorization.  All limited partnership action on the part of the Partnership,
its officers, partners and members necessary for the authorization, execution
and delivery of this Agreement and the authorization, sale, issuance and
delivery of the Notes and the Securities, and the performance of all obligations
of the Partnership hereunder and thereunder has been taken or will be taken
prior to the Closing, except that the Partnership has not obtained the necessary
approval for the authorization of any Interests.  The Agreement and the Notes,
when executed and delivered by the Partnership, shall constitute valid and
legally binding obligations of the Partnership, enforceable against the
Partnership in accordance with their respective terms except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies.

(c)

No Conflicts.  The Partnership is not in violation of any term of its
certificate of formation or limited partnership agreement, each as amended to
date, or, in any respect of any term or provision of any note, indenture,
mortgage, indebtedness, indenture, contract, agreement, purchase order,
instrument, judgment, order or decree to which it is party or by which it or its
assets is bound which has had or will have a Material Adverse Effect. The
Partnership is not in violation of any law, statute, rule or regulation
applicable to the Partnership the violation of which would have had or will have
a Material Adverse Effect. The execution and delivery of this Agreement by the
Partnership, the performance by the Partnership of its obligations pursuant to
this Agreement and the Notes, the issuance of the Notes and the Securities, and
the consummation of the transactions contemplated by the Notes and this
Agreement will not result in any violation of, or conflict with, or constitute
with or without the passage of time and giving of notice, either a default
under, the Partnership’s certificate of formation or limited partnership
agreement, each as amended to date, or any of its instruments, judgments,
orders, writs, decrees, contracts, agreements, nor result in the creation of any
mortgage, pledge, lien, encumbrance or charge upon any of the properties or
assets of the Partnership or the suspension, revocation, impairment, forfeiture
or nonrenewal of any permit, license, authorization or approval applicable to
the Partnership, its business or operations or any of its assets or properties.

(d)

No Consents.  No consent, approval or authorization of or designation,
declaration or filing with any governmental authority on the part of the
Partnership is required in connection with the valid execution and delivery of
the Notes or this Agreement, or the offer, sale or issuance of the Notes and the
Securities, or the consummation of any other transaction contemplated by this
Agreement or the Notes, except (1)  the filing of such notices as may be
required under the Securities Act of 1933, as amended (the “Securities Act”) and
(2) such filings as may be required under the applicable securities laws of
state and foreign jurisdictions.




(e)

Offering.  Subject in part to the accuracy of the Purchasers’ representations
and warranties in Section 4, the offer, sale and issuance of the Notes to be
issued in conformity with the terms of the Notes and this Agreement and the
issuance of the Securities, constitute transactions exempt from the registration
requirements of Section 5 of the Securities Act and from the registration or
qualification requirements of applicable state securities laws, and neither the
Partnership nor any authorized agent acting on its behalf will take any action
hereafter that would cause the loss of such exemption.




4.

Representations and Warranties of the Purchasers.  Each Purchaser hereby
represents and warrants, severally as to itself only and not jointly, to the
Partnership as of the date of the Closing that:

(a)

Authorization.  Such Purchaser has full power and authority to enter into this
Agreement.  This Agreement, when executed and delivered by the Purchaser, will
constitute a valid and legally binding obligation of the Purchaser, enforceable
in accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of a specific
performance, injunctive relief, or other equitable remedies.

(b)

Purchase Entirely for Own Account.  This Agreement is made with the Purchaser in
reliance upon the Purchaser’s representation to the Partnership, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms, that the
Securities to be acquired by the Purchaser will be acquired for investment for
the Purchaser’s own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities.

(c)

Restricted Securities.  The Purchaser understands that the Securities have not
been, and likely will not be, registered under the Securities Act, by reason of
a specific exemption from the registration provisions of the Securities Act
which depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of the Purchaser’s representations as expressed herein.
 The Purchaser understands that the Securities are “restricted securities” under
applicable U.S. federal, state or foreign securities laws, as applicable, and
that, pursuant to these laws, the Purchaser must hold the Securities
indefinitely unless they are registered with the Securities and Exchange
Commission and qualified by the applicable state or foreign authorities, or an
exemption from such registration and qualification requirements is available.
 The Purchaser acknowledges that the Partnership has no obligation to register
or qualify the Securities for resale.  The Purchaser further acknowledges that
if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Securities, and on requirements
relating to the Partnership which are outside of the Purchaser’s control, and
which the Partnership is under no obligation and may not be able to satisfy.

(d)

No Public Market.  The Purchaser understands that no public market now exists
for any of the Securities and that the Partnership has made no assurances that a
public market will ever exist for the Securities.

(e)

Legends.  The Purchaser understands that the Securities, and any securities
issued in respect thereof or exchange therefor, may bear one or all of the
following legends:

(i)

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE OR DISTRIBUTION
MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR
AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO PALTAR NATION LIMITED
PARTNERSHIP THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF
1933.”

(ii)

Any legend required by the laws of any state or applicable foreign jurisdiction,
to the extent such laws are applicable to the Securities represented by the
certificate so legended.

(f)

Accredited Investor.  The Purchaser is an accredited investor as defined in Rule
501(a) of Regulation D promulgated under the Securities Act.

5.

Conditions of the Purchasers’ Obligations at Closing.  The obligations of each
Purchaser to the Partnership under this Agreement are subject to the
fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:

(a)

Representations and Warranties.  The representations and warranties of the
Partnership contained in Section 3 shall be true on and as of the Closing with
the same effect as though such representations and warranties had been made on
and as of the date of the Closing.

(b)

Performance.  The Partnership shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before the
Closing.

(c)

Note.  The Partnership shall deliver to each Purchaser an executed Note
reflecting the purchase price paid as the principal of such Note.

(d)

Pledge Agreement.  The Partnership shall deliver to the Purchasers an executed
Pledge Agreement (as amended, supplemented and otherwise modified from time to
time, the “Pledge Agreement”), dated as of the date hereof, by and between Wotan
Group Limited, an Australian limited company (ACN 14998651), pursuant to which
the Wotan Group Limited shall have pledged to the Purchasers the Pledged
Securities as described and on the terms and conditions set forth therein.  

(e)

Qualifications.  All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
or foreign jurisdiction that are required in connection with the lawful issuance
and sale of the Notes and Securities pursuant to this Agreement shall be
obtained and effective as of the Closing.

6.

Conditions of the Partnership’s Obligations at Closing.  The obligations of the
Partnership to each Purchaser under this Agreement are subject to the
fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:

(a)

Representations and Warranties.  The representations and warranties of each
Purchaser contained in Section 4 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the Closing.

(b)

Performance.  Each Purchaser shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before the
Closing.

(c)

Qualifications.  All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
or foreign jurisdiction that are required in connection with the lawful issuance
and sale of the Securities pursuant to this Agreement shall be obtained and
effective as of the Closing.

7.

Miscellaneous.

(a)

Successors and Assigns.  The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties.  Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

(b)

Governing Law.  This Agreement and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the state of Delaware, without
giving effect to principles of conflicts of law.

(c)

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.  The exchange of copies of this Agreement and of signature pages
by facsimile transmission or other electronic means shall constitute effective
execution and delivery of this Agreement as to the parties and may be used in
lieu of the original Agreement for all purposes. Signatures of the parties
transmitted by facsimile or other electronic means, including PDF format, shall
be deemed to be their original signatures for any purposes whatsoever.

(d)

Titles and Subtitles.  The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

(e)

Notices.  All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon: (a)
personal delivery to the party to be notified, (b) when sent, if sent by
electronic mail or facsimile during normal business hours of the recipient, and
if not sent during normal business hours, then on the recipient’s next business
day, (c) five (5) business days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) three (3)
business days after deposit with a nationally recognized overnight courier,
freight prepaid, specifying next business day delivery, with written
verification of receipt.  All communications shall be sent to the respective
parties at their address as set forth on the signature page hereto, or as
subsequently modified by written notice.

(f)

Finder’s Fee.  Each party represents that it neither is nor will be obligated
for any finder’s fee or commission in connection with this transaction.  Each
Purchaser agrees to indemnify and to hold harmless the Partnership and each
other Purchaser from any liability for any commission or compensation in the
nature of a finder’s fee (and the costs and expenses of defending against such
liability or asserted liability) for which such Purchaser or any of its
officers, employees, or representatives is responsible.  The Partnership agrees
to indemnify and hold harmless each Purchaser from any liability for any
commission or compensation in the nature of a finder’s fee (and the costs and
expenses of defending against such liability or asserted liability) for which
the Partnership or any of its officers, employees or representatives is
responsible.

(g)

Amendments and Waivers.  Any term of this Agreement may be amended or waived
only with the written consent of the Partnership and the holders of a majority
of the aggregate outstanding principal amount owed under the Notes.  Any
amendment or waiver effected in accordance with this Section  shall be binding
upon each Purchaser and each transferee of the Securities, each future holder of
all such Securities, and the Partnership.

(h)

Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable.  In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (1) such provision shall be
excluded from this Agreement, (2) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (3) the balance of the
Agreement shall be enforceable in accordance with its terms.

(i)

Entire Agreement.  This Agreement, any Confidentiality Agreement between the
Partnership and a Purchaser and the documents referred to herein and therein
constitute the entire agreement between and among the parties hereto pertaining
to the subject matter hereof and thereof, and any and all other written or oral
agreements existing between the parties hereto are expressly canceled.

(j)

Exculpation Among Purchasers.  Each Purchaser acknowledges that it is not
relying upon any person, firm or entity in making its investment or decision to
invest in the Partnership.  Each Purchaser agrees that no Purchaser nor the
respective controlling persons, officers, directors, partners, agents, or
employees of any Purchaser shall be liable for any action heretofore or
hereafter taken or omitted to be taken by any of them in connection with the
Notes and Securities.

 [Signature Pages Follow]

















The parties have executed this Secured Convertible Note Purchase Agreement as of
the date first written above.

THE PARTNERSHIP:

PALTAR NATION LIMITED PARTNERSHIP

By:/s/ Carmen J. Lotito Jr.

(Signature)

Name: Carmen J. Lotito Jr.

Title: Vice President

Address: 1555 Blake Street, Suite 1002, Denver, Colorado  80205




Fax:  

Email:

















PURCHASERS:

David N. Siegel Family Trust 2015

By: /s/ David N. Siegel

Name: David N. Siegel

  Title: Trustee, David N. Siegel Family Trust 2015














     













Schedule 1




SCHEDULE OF PURCHASERS

Name

Initial Commitment

Additional Greenshoe Commitments

Total Commitments

David N. Siegel Family Trust 2015

$584,000

n/a

$584,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

$584,000

n/a

$584,000











     










EXHIBIT A




FORM OF SECURED CONVERTIBLE PROMISSORY NOTE




THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE OR DISTRIBUTION
MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR
AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO PALTAR NATION LIMITED
PARTNERSHIP THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF
1933.

SECURED CONVERTIBLE PROMISSORY NOTE

USD$__________

__________ ___, 2015


  Denver, Colorado

For value received, PALTAR NATION LIMITED PARTNERSHIP, a Delaware limited
partnership (the “Partnership”), promises to pay to
_________________________________ (the “Holder”), the principal sum of
_________________________________ USD($__________).  Interest shall accrue from
the date of this Secured Convertible Promissory Note (this “Note”) on the unpaid
principal amount hereunder at a rate equal to 10.00% per annum; provided, that
on and after the Maturity Date (as defined below) or an Event of Default (as
defined below), interest shall accrue from and after such date on the unpaid
principal and all accrued but unpaid interest of this Note at a rate equal to
15.00% per annum.  This Note is one of a number of promissory notes
(collectively, the “Notes”) issued under that certain Secured Convertible Note
Purchase Agreement initially dated as of __________ ___, 2015, by and among the
Partnership and the Purchasers listed on the signature pages thereto (the
“Purchase Agreement”).  This Note is subject to the following terms and
conditions:

1.

Maturity.  Unless converted as provided herein, all principal and any accrued
but unpaid interest under this Note shall be due and payable on __________
___, 2016 (the “Maturity Date”).  Subject to Section  below, interest shall
accrue on this Note and shall be due and payable in full on the Maturity Date.
 Notwithstanding the foregoing, the entire unpaid principal sum of this Note,
together with accrued and unpaid interest thereon, shall become immediately due
and payable upon a material breach by (a) the Partnership of this Note, another
Note or the Purchase Agreement, or (b) Wotan Group Limited, an Australian
limited company (ACN 14998651), of the Pledge Agreement (as defined below), in
each case that is not cured within thirty (30) days of such breach (an “Event of
Default”).

Conversion.

Qualified Financing.  Upon a sale of the Partnership’s limited partnership
interests (“Interests”) in a single transaction or a series of related
transactions yielding gross cash proceeds to the Partnership of at least
$20,000,000 (including without limitation, this Note and any other Notes issued
under the Purchase Agreement) on or before the Maturity Date (a “Qualified
Financing”), the principal and any accrued but unpaid interest under this Note
shall automatically be converted into Interests upon the terms set forth in
Section  below.

Terms of Conversion.  The Interests to be issued to the Holder upon a conversion
pursuant to Section  shall be equal to the quotient obtained by dividing (i) the
entire principal amount of this Note plus any accrued but unpaid interest under
this Note by (ii) 80.00% of the per-Interest price of the Interests sold to
persons other than holders of Notes in a Qualified Financing.  The issuance of
such Interests upon such conversion shall be substantially upon the same terms
and subject to the same conditions applicable to the Qualified Financing and the
Partnership’s limited partnership agreement and other documents governing such
Qualified Financing.  Upon such conversion of this Note, the Partnership and the
Holder hereby agree to execute and deliver to each other all transaction
documents related to the Qualified Financing necessary to effect the issuance of
the Interests to the Holder.

2.

Conversion Procedure.



(a)

Conversion.  If this Note is converted pursuant to Section , the Partnership
shall give written notice to the Holder, notifying the Holder of the conversion
to be effected, the applicable conversion price, the amount of principal and any
accrued but unpaid interest to be converted, the Interests to be issued, the
date on which such conversion is expected to occur and a request for such Holder
to physically surrender this Note to the Partnership.  Upon receipt of such
notice, the Holder shall surrender this Note at the Partnership’s principal
executive office, or, if this Note has been lost, stolen, destroyed or
mutilated, then, in the case of loss, theft or destruction, the Holder shall
deliver an indemnity agreement reasonably satisfactory in form and substance to
the Partnership or, in the case of mutilation, the Holder shall surrender and
cancel this Note.  Such conversion shall be deemed to have been made in
connection with the closing of the Qualified Financing, and on and after such
date the person entitled to receive the Interests issuable upon such conversion
shall be treated for all purposes as the record holder of such Interests.



(b)

Same Rights.  Upon conversion of this Note into Interests, the Partnership shall
ensure that the Holder is given the same rights with respect to such Interests
as those granted to the similarly situated purchasers of Interests in the
Qualified Financing.




1.

Payment; Prepayment.  All payments hereunder shall be made in lawful money of
the United States of America at the Holder’s address on the signature page
attached hereto or at such other place as the Holder hereof may from time to
time designate in writing to the Partnership.  The Partnership may prepay this
Note at any time without penalty by providing all holders of the Notes written
notice of the Partnership’s intent to prepay the Notes, but prepayment shall not
occur without the prior written consent of the holders of a majority of the
aggregate outstanding principal amounts owed under all of the Notes. Such
prepayment shall be made on a pro rata basis based on the respective aggregate
outstanding amount of each Note to be prepaid.



2.

Security.  The Holder’s rights under this Note are secured by the “Pledged
Securities”, as defined in the Pledge Agreement, dated as of __________
___, 2015, executed by Wotan Group Limited, an Australian limited company, in
favor of the Secured Parties (as defined therein) listed on the signature pages
thereto (including the Holder hereunder) (the “Pledge Agreement”).



3.

Transfer; Successors and Assigns.  The terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective successors and
assigns of the Partnership and the Holder.  Notwithstanding the foregoing, the
Holder may not assign, pledge, or otherwise transfer this Note without the prior
written consent of the Partnership.  Subject to the preceding sentence, this
Note may be transferred only upon surrender of the original Note (or an
indemnity agreement if the Note is lost, stolen or destroyed) for registration
of transfer, duly endorsed, or accompanied by a duly executed written instrument
of transfer in form satisfactory to the Partnership.  Thereupon, a new note for
the same principal amount and interest will be issued to, and registered in the
name of, the transferee.  Interest and principal are payable only to the
registered holder of this Note.  The Partnership cannot assign this Note or its
obligations or rights hereunder without the approval of the Holder.



4.

Governing Law.  This Note and all acts and transactions pursuant hereto and the
rights and obligations of the Partnership and the Holder shall be governed,
construed and interpreted in accordance with the laws of the state of Delaware,
without giving effect to principles of conflicts of law.  

5.

Notices.  All notices and other communications given or made pursuant to this
Note shall be in writing and shall be deemed effectively given upon: (a)
personal delivery to the party to be notified, (b) when sent, if received by
electronic mail or facsimile during normal business hours of the recipient, and
if not received during normal business hours, then on the recipient’s next
business day, (c) five (5) business days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) three (3)
business days after deposit with a nationally recognized overnight courier,
freight prepaid, specifying next business day delivery, with written
verification of receipt.  All communications shall be sent to the respective
parties at their address as set forth on the signature pages to the Purchase
Agreement, or as subsequently modified by written notice.

6.

Amendments and Waivers.  Any term of this Note may be amended only with the
written consent of the Partnership and the holders of a majority of the
aggregate outstanding principal amount owed under all of the Notes; provided,
that the following terms cannot be amended without the consent of the holder of
this Note: a reduction in the interest rate, accrued interest or principal
amount owed on this Note or the convertibility price and/or discount of this
Note.

7.

Entire Agreement.  This Note, any Confidentiality Agreement between the
Partnership and a Purchaser, the Purchase Agreement, the Pledge Agreement and
the documents referred to herein and therein, constitute the entire agreement
between the Partnership and the Holder pertaining to the subject matter hereof
and thereof, and any and all other written or oral agreements existing between
the Partnership and the Holder are expressly canceled.

8.

Interest Rate Limitation.  Notwithstanding anything to the contrary contained in
this Note or the Purchase Agreement (the “Loan Documents”), the interest paid or
agreed to be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable law (the “Maximum Rate”).  If the
Holder shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal remaining owed under this Note
or, if it exceeds such unpaid principal, refunded to the Partnership.  In
determining whether the interest contracted for, charged, or received by the
Holder exceeds the Maximum Rate, the Holder may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of this Note.

9.

Loss of Note.  Upon receipt by the Partnership of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of this Note
and, in the case of loss, theft or destruction, delivery of an indemnity
agreement reasonably satisfactory in form and substance to the Partnership or,
in the case of mutilation, on surrender and cancellation of this Note, the
Partnership shall execute and deliver, in lieu of this Note, a new Note executed
in the same manner as this Note, in the same principal amount as the unpaid
principal amount of this Note and dated the date to which interest shall have
been paid on this Note or, if no interest shall have yet been so paid, dated the
date of this Note.

[Signature Pages Follow]




















IN WITNESS WHEREOF, the Partnership has executed this Secured Convertible
Promissory Note as of the date first set forth above.

THE PARTNERSHIP:

PALTAR NATION LIMITED PARTNERSHIP

By:

(Signature)

Name: _______________________________

Title:

AGREED TO AND ACCEPTED:







      















